DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 8-16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the container cover system is directed to a distinct alternative embodiment comprising an additional layer and tab combination rather than a first layer contacting the adhering section of the cover element.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Schonfeldt (US 2007/0173752).
Schonfeldt discloses a cover system comprising a cover having a first and second surface wherein the first surface has an adhering section; a package that contains the container cover between 
The package has an edge with a separation area (at 3) in which the first layer and second layer can be separately gripped, wherein the first layer 1 is considered to comprise a nonstick surface removably in contact with the adhering section of the adhesive cover; see para. 43,  wherein first layer 1 of the package is removable from the adhering section of the container cover and second 2 layer
when gripping the first layer at the separation area and pulling the first layer from the second layer, and wherein the second layer may be used to apply the container cover to a container prior to removing the second layer from the container cover, and wherein the first layer and second layer are thereby removable without the user directly contacting the cover when the cover is placed; see para. 21, 52; figure 5.
Note that the cover is considered fully capably of being applied to a container in the manner recited. The recited use of a container cover does not define the structure of a cover system including holding to an exterior surface of a container.  The adhesive article of Schonfeldt is capable of application and adhering/holding to any article including the exterior surface of a container while maintaining sterility without touching the cover element.  The adhering section is considered a texture that grips – at the surface due to the adhesive and additionally due to the flexible cover substrate layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (US 4,514,248) in view of Schonfeldt (US 2007/0173752).
Cummings discloses a container cover system comprising: a container cover 10 having a first surface/bottom 46 and a second surface/top, wherein the first surface has an adhering section 48 to be applied to an exterior surface 28 of a container in a sterile manner utilizing covers packaged together by carrier liner 34 with a non-stick release coating removably in contact with the adhering section 48; see figures 2-5.  Cummings does not provide for a package with a second layer as claimed ie. attached to a first layer around the cover with a separation area however Schonfelt teaches providing a package comprising first 1 and second 2 layers attached together around a cover 4 with an adhering section as discussed above. 
Cummings discusses providing a carton/housing dispenser for the container covers (connected in a roll within a dispenser) see col. 8:5+.  It would have been obvious to one of ordinary skill in the art to provide container covers of Cummings as claimed within a top/second layer connected to a first layer around individual covers as taught by Schonfeldt for providing additional protection/sterility to the cover elements. 
	Note that claims 1-4 are alternately rejected due to claimed use considerations and the proposed combination of “system” elements. 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as obvious over Cummings (US 4,514,248) in view of Schonfeldt (US 2007/0173752) and further view of Mills (US 4,502,608).
Cummings, as discussed above, does not directly disclose a notch or central perforation as claimed.  Regarding the claimed notch for forming an access opening, note that Cummings provides container covers with T-shaped slits 20 (fig. 6-7) for tearing during removal however not considered for providing access.
Mills however teaches commonly forming notches 20 and perforations 26 in covers for providing access to the contents while placed in position on a container; see figures 1-4.  It would have been obvious to one of ordinary skill in the art to provide a notch or a central perforation as taught by Mills in the modified invention to Cummings for accessing contents of a covered container.  Note that application of covers of Cummings commonly require needle/tube insertion for access to container contents. 
Response to Arguments
Applicant’s arguments regarding the amended claims are persuasive, however see teachings of Schonfeldt, Cummings etc. as discussed supra.  During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999).  In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation'' consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.  Limitations not appearing in the claims cannot be relied upon for patentability; In re Self, 671 F.2d 1344, 1348 (CCPA 1982).  Particular embodiments appearing in the written description are not to be read into the claims if the claim language is broader than the embodiment; see Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed.Cir. 2004). While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber, 128 F.3d 1473-78, 44 USPQ2d 1429-32 (Fed.Cir. 1997) and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed.Cir. 1990). The claims are not considered to distinguish over the prior art by structurally recited elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also dispenser of packages with adhering sections of Damikolas and Solovay et al.; packages containing adhesive articles of Holubec et al., Etheredge, and Scott.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D.Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1796